
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 300 
        [FRL-7004-4] 
        National Oil and Hazardous Substance Pollution Contingency Plan National Priorities List 
        
          AGENCY:
          Environmental Protection Agency. 
        
        
          ACTION:
          Notice of intent to delete the Arcanum Iron & Metal Superfund Site from the National Priorities List. 
        
        
          SUMMARY:

          The Environmental Protection Agency (EPA) Region V is issuing a notice of intent to delete the Arcanum Iron & Metal Superfund Site (AIM Site) located in Arcanum, Twin Township, Drake County, Ohio from the National Priorities List (NPL) and requests public comments on this notice of intent. The NPL, promulgated pursuant to section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) of 1980, as amended, is found at appendix B of 40 CFR part 300 of the National Oil and Hazardous Substances Pollution Contingency Plan (NCP). The EPA and the State of Ohio, through the Ohio Environmental Protection Agency, have determined that all appropriate response actions under CERCLA have been completed. However, this deletion does not preclude future actions under Superfund. In the “Rules and Regulations” section of today's Federal Register, we are publishing a direct final notice of deletion of the Arcanum Iron & Metal Superfund Site without prior notice of intent to delete because we view this as a noncontroversial revision and anticipate no adverse comment. We have explained our reasons for this deletion in the preamble to the direct final deletion. If we receive no adverse comment(s) on this notice of intent to delete or the direct final notice of deletion, we will not take further action on this notice of intent to delete. If we receive adverse comment(s), we will withdraw the direct final notice of deletion and it will not take effect. We will, as appropriate, address all public comments in a subsequent final deletion notice based on this notice of intent to delete. We will not institute a second comment period on this notice of intent to delete. Any parties interested in commenting must do so at this time. For additional information, see the direct final notice of deletion which is located in the Rules section of this Federal Register. 
        
        
          DATES:
          Comments concerning this Site must be received by August 1, 2001. 
        
        
          ADDRESSES:
          Written comments should be addressed to: Denise Battaglia, Community Involvement Coordinator, U.S. EPA (P-19J), 77 W. Jackson, Chicago, IL 60604 or fax number at, (312) 353-1155. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Kenneth Glatz, Remedial Project Manager at (312) 886-1434 or Gladys Beard, State NPL Deletion Process Manager at (312) 886-7253 or 1-800-621-8431, Superfund Division, U.S. EPA (SR-6J), 77 W. Jackson, IL 60604. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, see the Direct Final Notice of Deletion which is located in the Rules section of this Federal Register. 
        Information Repositories
        Repositories have been established to provide detailed information concerning this decision at the following address: U.S. EPA Region V Library, 77 W. Jackson, Chicago, IL 60604, (312) 353-5821, Monday through Friday 8 a.m. to 4 p.m.; Arcanum Public Library, 101 North Street, Arcanum, OH, 55802, (937) 692-8484, Monday to Thursday 9 p.m. to 8 a.m. and Friday and Saturday 9 a.m. to 5 p. m. ; Ohio Environmental Protection Agency, 122 S. Front Street, Lazarus Government Building, Columbus, OH 43215, (614) 644-3020, Monday through Friday 8 a.m. to 5 p.m. 
        
          List of Subjects in 40 CFR Part 300 
          Environmental protection, Air pollution control, Chemicals, Hazardous waste, Hazardous substances, Intergovernmental relations, Penalties, Reporting and recordkeeping requirements, Superfund, Water pollution control, Water supply.
        
        
          Authority:
          33 U.S.C. 1321(c)(2); 42 U.S.C. 9601-9657; E.O. 12777, 56 FR 54757, 3 CFR, 1991 Comp., p. 351; E.O. 12580, 52 FR 2923; 3 CFR, 1987 Comp., p. 193. 
        
        
          Dated: June 20, 2001.
          David A. Ullrich, 
          Acting Regional Administrator, Region V. 
        
      
      [FR Doc. 01-16288 Filed 6-29-01; 8:45 am] 
      BILLING CODE 6560-50-P
    
  